DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berg (EP 0797915 A2) in view of Van Tilburg (WO 2015170974 A1).
Regarding claim 1, Van Den Berg (further referred to as VDB) teaches a milking system (Figs 1-7), comprising a milking device (1) for milking a milking from a dairy animal during a milking operation and a control unit (Col. 8 Line 54 thru Col. 9 Line 3) for the milking system, and provided with: 
a plurality of milking cups (2), each ending in a milk hose (3), 
a first milk jar (4) connected to the milk hoses which is configured to receive the milking, and provided with a first closable milk outflow (10), 
a first milk pipeline (7) which is in flow communication with the first milk outflow, 
a first pumping device (11) which is configured to pump the milking from the first milk jar into the first milk pipeline, 
at least one storage tank (6) for receiving and storing at least a part of the milking via the first milk pipeline, further comprising 
a second milk jar (9), which is attached in flow communication to the first milk pipeline for receiving the milking therefrom out of the first milk jar, and which is provided with a second milk outflow, a second milk pipeline (8), which is attached in flow communication to the second milk outflow and to the at least one storage tank, and 
a second pumping device (11) which is configured to pump at least a part of the milking from the second milk jar into the second milk pipeline.
VDB is silent as to wherein the pumping device pumps the milking through the second milk pipeline at a lower flow rate than the first pumping device pumps said milking through the first milk pipeline. 
Van Tilburg teaches within the same field of endeavor and reasonably pertinent to the invention a milk tank system (Figs 1-2) wherein the pumping device pumps the milking through the second milk pipeline at a lower flow rate than the first pumping device pumps said milking through the first milk pipeline (Page 5 Lines 23-31). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of VDB’s milking installation with the further teachings of Van Tilburg’s reduced pumping speed in order to reduce turbulence in the milk flow, increasing the quality of milk. 
Regarding claim 2, modified VDB teaches all of the abovementioned claim 1 and further teaches wherein the first (VDB- 4) and the second milk jar (VDB- 9) have substantially a same volume. Given the broadest reasonable interpretation of the claim to include applicant’s own definition of “substantially” found on page 3 Lines 17-18 of the specification, the size of VDB’s milk receiving elements does not differ by more than 50%. Furthermore, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Regarding claim 3, modified VDB teaches all of the abovementioned claim 1 and further teaches wherein the milking device comprises a milking station with a milking robot visitable voluntarily by the dairy animal (VDB- Col. 7 Lines 37-45). 
Regarding claim 4, modified VDB teaches all of the abovementioned claim 1 and further teaches a milking system: comprising at least two of said milking devices (VDB- Fig 3) and each provided with a respective first milk jar with first pumping device and respective second milk jar with second pumping device connected thereto, and a pipeline system, via which pipeline system each of the second milk jars is connectable to the at least one milk tank, wherein the control unit is configured to control the respective pumping devices in order to pump each respective milking separately via the pipeline system to the at least one milk tank (VDB- Col. 7 Lines 19-27). 
Regarding claim 5, modified VDB teaches all of the abovementioned claim 1 and further teaches a milking system: comprising a plurality of milk tanks connectable to the second milk jar (VDB- Col. 2 Lines 46-48). 
Regarding claim 6, modified VDB teaches all of the abovementioned claim 1 and further teaches a milking system: further comprising a milk treatment device in flow communication with the second milk pipeline and/or at least one of the one or a plurality of milk tanks, for receiving and treating the milk of the milking (VDB- Col. 2 Lines 22-29). Given the broadest reasonable interpretation to include applicant’s definition of a “treatment device” found on page 5 lines 27-30 of the specification to include a device for controlling the temperature of milk in the system.
Regarding claim 8, modified VDB teaches all of the abovementioned claim 1 and further teaches a milking system: further comprising a heat exchanger system provided in a desired milk flow direction downstream of the second pumping device (VDB- Col. 2 Lines 22-29), which is configured to bring the milk of the milking to a desired temperature, wherein at least one of the second pumping device and the heat exchanger device is controllable by the control unit on a basis of the information (Col. 8 Line 54 thru Col. 9 Line 3).
Regarding claim 9, modified VDB teaches all of the abovementioned claim 2 and further teaches wherein the same volume is equivalent to a maximum expected milking (VDB- Col. 1 Lines 9-37). Note: VDB teaches a system that includes multiple milk receiving elements in order to avoid mixing milkings from different animals. Each milk jar processes the milking of one animal before being pumped to the next milk receiving element.
Regarding claim 10, modified VDB teaches all of the abovementioned claim 4 and further teaches wherein said milking devices, are milking robots (VDB- Col. 7 Lines 37-45). 
Regarding claim 11, modified VDB teaches all of the abovementioned claim 6 and further teaches wherein treating the milk of the milking comprises bringing said milk to a desired temperature or composition (VDB- Col. 2 Lines 22- 29).
Regarding claim 12, Van Den Berg (further referred to as VDB) teaches a milking system (Figs 1-7), comprising a milking device (1) for milking a milking from a dairy animal during a milking operation and a control unit (Col. 8 Line 54 thru Col. 9 Line 3) for the milking system, and provided with: 
a plurality of milking cups (2), each ending in a milk hose (3), 
a first milk jar (4) connected to the milk hoses which is configured to receive the milking, and provided with a first closable milk outflow (10), 
a first milk pipeline (7) which is in flow communication with the first milk outflow, 
a first pumping device (11) which is configured to pump the milking from the first milk jar into the first milk pipeline, 
at least one storage tank (6) for receiving and storing at least a part of the milking via the first milk pipeline, further comprising 
a second milk jar (9), which is attached in flow communication to the first milk pipeline for receiving the milking therefrom out of the first milk jar, and which is provided with a second milk outflow, a second milk pipeline (8), which is attached in flow communication to the second milk outflow and to the at least one storage tank, and 
a second pumping device (11) which is configured to pump at least a part of the milking from the second milk jar into the second milk pipeline.
VDB is silent as to wherein the pumping device is configured to pump the milking through the second milk pipeline at a lower flow rate than the first pumping device pumps said milking through the first milk pipeline. 
Van Tilburg teaches within the same field of endeavor and reasonably pertinent to the invention a milk tank system (Figs 1-2) wherein the pumping device pumps the milking through the second milk pipeline at a lower flow rate than the first pumping device pumps said milking through the first milk pipeline (Page 5 Lines 23-31). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of VDB’s milking installation with the further teachings of Van Tilburg’s reduced pumping speed in order to reduce turbulence in the milk flow, increasing the quality of milk.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berg (EP 0797915 A2) in view of Van Tilburg (WO 2015170974 A1) as applied to claim 1 above, and further in view of Holger (WO 2010071413 A2).
Regarding claim 7, modified VDB teaches all of the abovementioned claim 1 and further teaches wherein the milking device comprises at least one of: 
a milk sensor device (VDB- Col. 5 Lines 11-30) operatively connected to the control unit (VDB- Col. 8 Line 54 thru Col. 9 Line 3) for determining information on a quantity and/or the milk composition of the obtained milk, 
wherein the control unit is configured to control the respective pumping devices and/or the pipeline system on the basis of said information (VDB- Col. 5 Lines 11-30). 
Modified VDB is silent as to an animal identification device operatively connected to the control unit for identifying the dairy animal and having an animal database containing information on at least a quantity and/or the composition of the milk of the dairy animal.
Holger teaches within the same field of endeavor and reasonably pertinent to the invention a milking system (Fig 1) comprising an animal identification device (Page 1 Lines 23-27) operatively connected to the control unit (Page 2 Lines 15-22) for identifying the dairy animal and having an animal database containing information on at least a quantity and/or the composition of the milk of the dairy animal (Page 10 Line 29 thru Page 11 Line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of modified VDB’s milking system with the further teachings of Holger’s animal recognition system in order to supervise the milkings of multiple animals for quality control.
Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Applicant argues on Pages 7-9 of the Remarks that it would not have been obvious to combine Van Den Berg with the slower flow rate of Van Tilburg because there is no motivation explicitly present in Van Den Berg or Van Tilburg. The Applicant argues on the system of Van Tilburg being used for pumping milk and for pumping cleaning solution at a different speed and that would not a reason provided to pump milk at a lower pumping speed. The Examiner was not relying on anything regarding the pumping of the cleaning solution in the rejection. Page 5 lines 23-31 teaches slower emptying or stopping emptying of the intermediate milk holder in order to avoid mechanically loading the milk. It is further discussed on Page 6 lines 12-18 that the pump system of intermediate milk holder is controlled by a control system switching from a first operating state to a second operating state, i.e. two possible operating states of pumping milk within the system one being slower than the other.
Both Van Den Berg and Van Tilburg are systems related to the pumping of milk throughout a system including some kind of intermediate holder for the milk, which both directly relate to the present invention. Combing Van Den Berg with the slower rate of pumping milk from the second outflow would be a reasonable combination for one of ordinary skill in the art as both of these references are within the same field of endeavor with similar structures. Modifying a flow rate at which the milk is pumped would have been obvious for one of ordinary skill in the art to avoid mechanically loading the milk and reduce turbulence in the milk flow thereby increasing the quality of milk.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van den Berg (US 6197538 B1), Whittlestone (US 4607596 A), Duncan (US 3406663 A), Norton (US 3387677 A), and Hofman (US 20120298042 A1). The listed references relate to a milking system with a pumping system, at least one milk jar, and milk hose which directly relates to the present claimed invention.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619